BY THE COURT.
The claim of the appel-lee in this case is founded on the general title issued by Micheltorena in 1844, the validity of which has already been affirmed by this court in the case of U. S. v. Hensley [unreported]. The testimony of Gen. Sutter shows the original grantee. Ernest Rufus, to have been one of those in whose favor the general title issued. It also appears that the conditions of occupation and cultivation were fully complied with, and the diseño which accompanies the petition indicates the tract granted with clearness and precision. The claim was confirmed by the board, and the case has been submitted without argument or objection on the part of the United States. The decision of the board must therefore be affirmed, and a decree of confirmation entered.
[The case taken by the United States, on an appeal, to the supreme court, where the decree of this court was reversed, and the cause remanded, directing this court to dismiss the petition. 23 How. (64 U. S.) 476.]